Global Real Estate Investments Fund c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, Wisconsin53202 May 18, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC20549 Re:Global Real Estate Investments Fund (the “Fund”) File Nos.: 333-172408 and 811-22322 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Fund hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated May 13, 2011, and filed electronically as Pre-Effective Amendment No. 4 to the Trust’s Registration Statement on FormN-1A on May 13, 2011 (Accession No. 0001144204-11-029022), which incorporates Parts A and B of the Fund’s registration statement by reference to Pre-Effective Amendment No. 2 to the Trust’s Registration Statement on Form N-1A filed on May 12, 2011 (Accession No. 0001144204-11-028659). If you have any questions or require further information, do not hesitate to contact the undersigned at (414) 765-5384. Sincerely, /s/ Rachel A. Spearo Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC
